FILED
                            NOT FOR PUBLICATION                             JUL 31 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARSHALL JOHNSON,                                No. 12-16808

               Plaintiff - Appellant,            D.C. No. 5:11-cv-01140-LHK

  v.
                                                 MEMORANDUM*
LOCKHEED MARTIN,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Lucy H. Koh, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Marshall Johnson appeals from the district court’s summary judgment in his

employment action alleging racial discrimination in violation of federal and state

law. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Hawn v.

Exec. Jet Mgmt., Inc., 615 F.3d 1151, 1155 (9th Cir. 2010), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The district court properly granted summary judgment on Johnson’s racial

discrimination claims under Title VII and California’s Fair Employment and

Housing Act (“FEHA”) because Johnson failed to raise a genuine dispute of

material fact as to whether defendant’s legitimate, non-discriminatory reasons for

his layoff were pretextual. See Vasquez v. County of Los Angeles, 349 F.3d 634,

640-42 & n.5 (9th Cir. 2003) (discussing elements of a discrimination claim under

Title VII and explaining that circumstantial evidence of pretext must be specific

and substantial); see also Metoyer v. Chassman, 504 F.3d 919, 941 (9th Cir. 2007)

(“California courts apply the Title VII framework to claims brought under

FEHA.”).

      The district court properly granted summary judgment on Johnson’s claim

that he was wrongfully terminated in violation of public policy because Johnson

failed to raise a triable dispute as to his racial discrimination claim. See Sanders v.

Arneson Prods., Inc., 91 F.3d 1351, 1354 (9th Cir. 1996) (affirming summary

judgment on public policy claim based on anti-discrimination law where plaintiff

failed to a raise triable dispute as to discrimination claim).

      AFFIRMED.




                                            2                                    12-16808